COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH


                              NOS. 2-08-076-CR
                                   2-08-077-CR


VICTOR DEAN CRENSHAW                                            APPELLANT

                                       V.

THE STATE OF TEXAS                                                    STATE

                                   ------------

          FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY

                                   ------------

                        MEMORANDUM OPINION 1

                                   ------------

     After waiving a jury and entering open pleas of guilty, appellant Victor

Dean Crenshaw appeals his convictions and concurrent four-year sentences for

fraudulently possessing dihydrocodeinone, enhanced by one prior felony

conviction. See Tex. Health & Safety Code Ann. §§ 481.104(a)(4), 481.129




     1
         … See Tex. R. App. P. 47.4.
(Vernon 2003); Tex. Penal Code Ann. § 12.33 (Vernon 2003), § 12.42(a)(3)

(Vernon Supp. 2008). We affirm.

      Appellant’s court-appointed appellate counsel for both appeals has filed

a motion to withdraw as counsel and a brief in support of that motion. In the

brief, counsel avers that, in his professional opinion, the appeals are frivolous.

Counsel’s brief and motion meet the requirements of Anders v. California by

presenting a professional evaluation of the record demonstrating why there are

no arguable grounds for relief.      386 U.S. 738, 87 S. Ct. 1396 (1967).

Appellant filed a pro se brief, but the State did not file any briefs.

      Once an appellant’s court-appointed attorney files a motion to withdraw

on the ground that the appeal is frivolous and fulfills the requirements of

Anders, this court is obligated to undertake an independent examination of the

record. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);

Mays v. State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no

pet.). Only then may we grant counsel’s motion to withdraw. See Penson v.

Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record, counsel’s brief, and appellant’s

pro se brief. We agree with counsel that these appeals are wholly frivolous and

without merit; we find nothing in the record that might arguably support the

appeals. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App.

                                        2
2005). Accordingly, we grant counsel’s motion to withdraw and affirm the trial

court’s judgments.




                                                PER CURIAM

PANEL: LIVINGSTON, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 11, 2009




                                      3